                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                          CIVIL ACTION NO. 5:16-CV-179-DCK

 INDRATECH, LLC,                                    )
                                                    )
                         Plaintiff,                 )
                                                    )
     v.                                             )      ORDER
                                                    )
 FIBRIX, LLC,                                       )
                                                    )
                         Defendant.                 )
                                                    )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion For Leave Of

Court To File Sur-Response Brief” (Document No. 68) filed November 9, 2018. The parties have

consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and immediate review

is appropriate. Having carefully considered the motion, the record, and applicable authority, the

undersigned will deny the motion without prejudice.

          The undersigned notes that already pending before Defendant’s instant motion was filed is

“Plaintiff’s Motion For Leave To File Sur-Reply In Opposition To Defendant’s Motion For

Summary Judgment” (Document No. 67). Defendant failed to file a timely response to that motion.

See Local Rule 7.1(e). Instead, Defendant filed a “Motion For Leave Of Court To File Sur-

Response Brief” (Document No. 68) that does not comply with Local Rule 7.1(b).

          Under these circumstances, the Court will sua sponte allow Defendant an extension to file

a response to the pending “Plaintiff’s Motion For Leave To File Sur-Reply …” (Document No.

67). If Defendant contends that “Plaintiff’s Motion For Leave To File Sur-Reply…” includes

incorrect assertions or statements, Defendant should raise those contentions in its brief in response

to Plaintiff’s motion.
      IT IS, THEREFORE, ORDERED that Defendant’s “Motion For Leave Of Court To File

Sur-Response Brief” (Document No. 68) is DENIED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that Defendant shall file a response to “Plaintiff’s Motion

For Leave To File Sur-Reply …” (Document No. 67) on or before November 16, 2018.

      SO ORDERED.

                                     Signed: November 13, 2018




                                            2
